DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections
Claim 18 is objected to because of the following informalities:  
	Claim 18, Line 3 – “second portion of the polishing pad, at least one of a second” (period should be a comma).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18-20, the claimed “is positioned to capture thermal data from a second portion of the polishing pad. at least one of a second diameter of the polishing pad…etc.” is indefinite.  Taking into consideration similar claims 19 and 20, it appears applicant may have left off “wherein the second portion includes” after “polishing pad” and before “at least.”  It is also possible applicant may have meant to say “wherein the second portion includes at least one of a” preceding the list.  
For the purpose of examination, the examiner will consider this to be referring to “wherein the second portion includes” after “polishing pad” as best understood.  
	Without knowing for certain whether applicant claims “at least one of” or the entire list of claim 18, there are some issues of indefiniteness that come up for claims 19 and 20.  For example, if claim 18 requires all of the elements of a second portion, then claim 19 doesn’t seem limiting for every prior art that meets claim 18 will inherently meet claim 19.  For example, a prior art having “a chord of a polishing pad” of claim 18, as required by the claim, will have, at least, “a chord of the polishing pad” of claim 19, which is all that is required by claim 19 to be true.  
	If, on the other hand, applicant is merely claiming that the second portion of the polishing pad of claim 18 requires “at least one of” that list, then there be issues of antecedence.  For example, “wherein the second portion includes…at least one of a second diameter of the polishing pad” [emphasis added] and “wherein the second portion includes “at least one of a diameter of the polishing pad” [emphasis added] and “wherein the second portion includes the diameter of a polishing pad” [emphasis added] becomes indefinite as to how many diameters are needed to meet the claimed structure.  For the purpose of examination, the examiner will consider that each subsequent claim requires only that limitation.  For example, claim 20 would only require a second portion including a diameter of the polishing pad and claim 19 would only require “at least one of a diameter of the polishing pad, a chord of the polishing pad…, and a non-linear portion of the polishing pad.”  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a polishing head assembly” of claim 1 “configured to hold a semiconductor wafer” and “configured to position the semiconductor wafer in contact with the polishing pad and to selectively vary a removal profile of the semiconductor wafer” is considered a polishing head wherein the head is capable of holding a semiconductor wafer and, also, wherein the head contains a deflectable cap for varying a removal profile of the semiconductor wafer held thereon [Application Publication; paragraphs 0034-0035]; and 
“a controller” of claim 1 “configured to receive the sets of thermal data from the temperature sensor, determine an average temperature profile of the radius of the polishing pad, determine the removal profile of the semiconductor wafer based at least in part on the average temperature profile and on a comparison of the thermal data to a reference thermal value, and to operate the polishing head assembly to selectively vary the removal profile of the semiconductor wafer based at least in part on the average temperature profile” is considered a computing device, and equivalents thereof, including hardware and/or software set up for the execution of the claimed function [Application Publication; paragraph 0041].  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim 1, and those depending therefrom including claims 2-17, are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to anticipate or render obvious “determine the removal profile of the semiconductor wafer based at least in part on the average temperature profile and on a comparison of the thermal data to a reference thermal value” as well as “operate the polishing head assembly to selectively vary the removal profile of the semiconductor wafer based at least in part on the average temperature profile”.  
Applicant modifies the pressurizing source 180 to “selectively vary the pressure of the polishing head assembly 130” [Present Application; paragraph 0033] by changing the pressure within deformable chamber 176 to alter the “removal profile” of the wafer W [Present Application; paragraph 0067].  
The prior art, such as Kodera (US-2013/0115855), which measures the surface temperature of the polishing pad [Kodera; paragraph 0025], does so in order to control the surface temperature pad to a desired level, and not “determine the removal profile of the semiconductor wafer based at least in part on the average temperature profile and on a comparison of the thermal data to a reference thermal value” as claimed.
The prior art such as Fukushima (US-2012/0058709), which modifies a wafer profile based on the temperature, measures the temperature of the membrane (equivalent to applicant’s cap) and modifies based on that [Fukushima; paragraph 0062].  Similarly to Kodera, Fukushima does measure the temperature of the polishing pad as well [Fukushima; paragraph 0141-0142], but does not not “determine the removal profile of the semiconductor wafer based at least in part on the average temperature profile and on a comparison of the thermal data to a reference thermal value” as claimed.
The prior art of Walsh (GB2104809A) teaches monitoring of the polishing pad temperature by adjusting temperature and pressure means, but does not anticipate or render obvious “determine the removal profile of the semiconductor wafer based at least in part on the average temperature profile and on a comparison of the thermal data to a reference thermal value” as claimed.

Claims 18-20, as depending from allowed claim 1, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP2003019659A, US-20120040592, US-WO9531309 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723